           Case 1:18-cv-00461-SAG Document 89 Filed 04/22/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JEFF HULBERT, et al.,                             *
                                                  *
       Plaintiffs,                                *
                                                  *
v.                                                *       Civil Case No. SAG-18-00461
                                                  *
SGT. BRIAN T. POPE, et al.,                       *
                                                  *
       Defendants.                                *
                                                  *
*      *       *       *       *      *       *       *       *       *      *      *        *   *

                                             ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is, this 22nd day of

April, 2021, hereby ORDERED that Defendants’ Motion for Summary Judgment (“the motion”),

ECF 76, is GRANTED as to all claims against Col. Wilson and GRANTED entirely as to Counts

V, VI, VII, VIII, IX, and X. It is further ordered that the motion is GRANTED as to all claims

for punitive damages and GRANTED IN PART as to the claims in Count III relating to the

charges filed on the day after the arrest. Finally, it is further ordered that the motion is DENIED

as to the remaining claims against Sgt. Pope in Counts I, II, III, and IV.



Dated: April 22, 2021                                                         /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge
